Citation Nr: 1133738	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability, and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a vision disability, and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a gastrointestinal disability, and, if so, whether service connection is warranted.

5.  Entitlement to service connection for the residuals of prostate cancer, to include as a result of VA medical treatment under the provisions of 38 U.S.C.A. § 1151.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer and as a result of VA medical treatment under the provisions of 38 U.S.C.A. § 1151.

7.  Entitlement to an increased rating for the residuals of gynecomastia surgery, to include residual scars, currently rated as 10 percent disabling.

8.  Entitlement to an increased rating for the residuals of an appendectomy, to include a residual scar, currently rated as 10 percent disabling. 

9.  Entitlement to an increased rating for the residuals of a fracture of the left radius, to include a scar of the radial aspect of the left forearm, currently rated as 10 percent disabling.

10.  Entitlement to an increased rating for the residuals of a fracture to the left ulna, to include a residual scar of the ulnar aspect of the left forearm, currently rated as 10 percent disabling.

11.  Entitlement to an effective date earlier than November 17, 1998, for the assignment of a 10 percent disability rating for the residuals of an appendectomy, to include a residual scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to December 1981. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims currently on appeal.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference in August 2010; a transcript of that hearing is associated with the claims file.

In July 2011, the Veteran submitted a statement in support of his claim to his congressional office, and, in turn, the congressional office summarized the Veteran's contentions in detail and submitted them to the Board.  Such evidence was not accompanied by a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2010).  However, the Board finds that such evidence is duplicative of that already contained in the claims file, as the Veteran's contentions with regard to his claims have remained the same.  Therefore, the Board may properly consider the newly received evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a vision disability, a gastrointestinal disability, residuals of prostate cancer, and erectile dysfunction, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  At his August 2010 hearing, the Veteran requested that his appeal with regard to the issue of service connection for diabetes mellitus be withdrawn. 

2.  The claim for service connection for a low back disability was previously denied in January 1984 and February 2006 Board decisions.  The Veteran did not appeal the decisions and they are final.

3.  Evidence added to the record since the last final February 2006 Board denial is cumulative and redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a low back disability.

4.  The claim for service connection for a vision disability was previously denied in a June 1982 rating decision.  In a February 2006 decision, the Board declined to reopen the claim. The Veteran did not appeal the decisions and they are final.

5.  Evidence added to the record since the final February 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a vision disability.

6.  The claim for service connection for a gastrointestinal disability was previously denied in February 2006 Board decision.  The Veteran did not appeal the decision and it is therefore final.

7.  Evidence added to the record since the final February 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a gastrointestinal disability.

8.  The Veteran's bilateral gynecomastia scars are not deep or unstable, do not cover an area of 6 square inches or more, are not painful on palpation, and do not cause limitation of function

9.  The Veteran's appendectomy scar is not deep or unstable, does not cover an area of 6 square inches or more, is not painful on palpation, and does not cause limitation of function.  

10.  The residuals of a fracture to the Veteran's left radius, to include a scar of the radial aspect of the left forearm, are manifested by a scar that is slightly tender to palpation, with mild muscular weakness.  Limitation of motion of the elbow is not limited to 90 degrees flexion or 45 degrees extension and limitation of motion of the wrist is not limited to less than 15 degrees dorsiflexion or palmar flexion in line with the forearm.  There is no objective evidence of malunion or nonunion of the radius.

11.  The residuals of a fracture to the Veteran's left ulna, to include a scar of the radial aspect of the left forearm are manifested by a scar that is slightly tender to palpation, with mild muscular weakness.  Limitation of motion of the elbow is not limited to 90 degrees flexion or 45 degrees extension and limitation of motion of the wrist is not limited to less than 15 degrees dorsiflexion or palmar flexion in line with the forearm.  There is no objective evidence of malunion or nonunion of the ulna.

12.  Prior to November 17, 1998, the residuals of appendectomy were manifested by a well-healed scar that was not objectively demonstrated as tender and painful or poorly nourished and repeatedly ulcerated.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The January 1994 and February 2006 Board decisions that denied service connection for a low back disability are final.  38 U.S.C.A. § 7104(b) (West 2002); 38. C.F.R. § 20.1100, 20.1104 (2010). 

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2010). 

4.  The June 1982 rating decision and February 2006 Board decision that respectively denied service connection for a vision disability and declined to reopen the claim are final.  38 U.S.C.A. § 7104(b) (West 2002); 38. C.F.R. § 20.1100, 20.1103, 20.1104 (2010). 

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for a vision disability.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2010). 

6.  The February 2006 Board decision that denied service connection for a gastrointestinal disability is final.  38 U.S.C.A. § 7104(b) (West 2002); 38. C.F.R. § 20.1100, 20.1104 (2010). 

7.  New and material evidence has been received to reopen the claim of entitlement to service connection for a gastrointestinal disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

8.  The criteria for a rating in excess of 10 percent for residuals of gynecomastia surgery, to include scars, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DCs 7626, 7627, 7628, 7801, 7802, 7803, 7804, 7805, 7806,  (2008 & 2010).

9.  The criteria for a rating in excess of 10 percent for residuals of an appendectomy, to include a scar, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DCs 7801, 7802, 7803, 7804, 7805, 7806  (2008 & 2010). 

10.  The criteria for a rating in excess of 10 percent for the residuals of a fracture of the Veteran's left radius, to include a scar of the radial aspect of the left forearm, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a. 4.118, DCs 5206, 5207, 5212, 5307, 5308 (2010) 7801, 7802, 7803, 7804, 7805 (2008 & 2010).

11.  The criteria for a rating in excess of 10 percent for the residuals of a fracture of the Veteran's left ulna, to include a scar of the radial aspect of the left forearm, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a. 4.118, DCs 5206, 5207, 5211, 5307, 5308 (2010) 7801, 7802, 7803, 7804, 7805 (2008 & 2010).

12.  The criteria for an effective date earlier than November 17, 1998, for a 10 percent evaluation for status post appendectomy, to include residual scar, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

First, with regard to the Veteran's claim to reopen the previously denied claims for service connection for a vision disability and a gastrointestinal disability, because the Board is reopening these claims in this decision and remanding the matters for further development, no discussion of VA's duty to notify and assist is necessary. 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a November 2006 and a January 2007 letter, sent prior to the initial unfavorable AOJ decision issued in February 2008, advised the Veteran of the evidence and information necessary to substantiate his increased rating claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Further, in August 2008, the Veteran was informed of the rating criteria pertaining to scars.  Relevant to the Veteran's application to reopen his claim of entitlement to service connection for a low back disability, a November 2006 letter advised him that his claim was previously denied on a direct basis in June 1982 and that that denial was upheld by the Board in February 2006.  Specifically, he was notified that his claim was previously denied because there was no evidence of a nexus between his current back disability and his military service, nor was there evidence that he was diagnosed with arthritis within one of year of discharge.  The Veteran was also advised of the need to submit new and material evidence in order to reopen his claim and was provided with the definition of new and material evidence.  The November 2006 letter further informed him of the information and evidence necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  As such, the Board finds that the November 2006 letter complied with the notice requirements as articulated in Kent, supra.  Additionally, relevant to all the claims on appeal, the November 2006 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

With regard to the Veteran's claim for an earlier effective date for the residuals of an appendectomy, no further action is required to comply with the VCAA and implementing regulations.  Such provisions do not apply where, as here, the relevant facts are undisputed and the resolution of the claim is entirely dependent upon the application of relevant statutes and regulations.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Moreover, the Veteran was provided with notice as to the evidence and information necessary to establish the effective date of a disability rating in November 2006.  Further, in the February 2006 Board decision on the matter, the Veteran was specifically informed as to the elements necessary to substantiate a claim for an earlier effective date, as well as the reasons and bases for why the claim was denied, and such information as subsequently provided to him in the February 2008 rating decision and March 2010 statement of the case.  

Relevant to the duty to assist, the Veteran's service treatment records as well as VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Specifically, at his August 2010 hearing before the Board, the Veteran stated that he believed that all available records had been submitted to the VA but for records that were no longer in existence due to age.  Additionally, with regard to his increased rating claims, the Veteran was provided with VA examinations in December 2006 and in September 2009.  In reviewing the examinations, the  Board finds that they adequately address the criteria necessary to adjudicate the claims, and the Veteran has not stated otherwise.  Nor has the Veteran stated that the disabilities have worsened since the latest examination so that the examinations are in any way stale.  Thus, the Board finds that a remand is not necessary in order to afford the Veteran any additional examinations.

Additionally, relevant to the Veteran's application to reopen his claim of entitlement to service connection for a low back disability, the Board notes that the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal. 

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, although the Veterans Law Judge (VLJ) did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the VLJ did explain the elements necessary to reopen a claim for further review and development, and the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran had experienced an increase in his left forearm disability and with regard to the residuals of his gynecomastia surgery and appendectomy surgery, as well as that his low back disability was related to his service.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  In addition, the VLJ sought to identify any pertinent, outstanding evidence that might have been overlooked.  The VLJ specifically asked the Veteran where he received his treatment.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202 , 20.204(b) (2010).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2010). 

In March 2010, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issues of entitlement to service connection for diabetes mellitus, as identified in the March 2010 statement of the case. 

At his August 2010 hearing, the Veteran, through his representative, stated that he no longer wished to pursue his claim for service connection for diabetes mellitus.  The Board finds that the Veteran's oral statement, transcribed at the hearing, indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the appellant has withdrawn his appeal as to the issue of entitlement to service connection for diabetes mellitus, there remain no allegations of errors of facts or law for appellate consideration concerning those issues.  The Board therefore has no jurisdiction to review the issue. 

Accordingly, the issue of entitlement to service connection for diabetes mellitus is dismissed.

New and Material Evidence Claims

Low Back Disability

The RO denied the Veteran's claim of entitlement to service connection for a low back disability in June 1982.  The Board subsequently denied the Veteran's appeal on that issue in January 1984.  The RO then declined to reopen the claim in June 1998.  The Board subsequently denied the Veteran's appeal on that issue in February 2006.   The Veteran did not appeal either of the Board decisions and thus they are final.  38 U.S.C.A. §§ 7103 (West 2002); 38 C.F.R. § 20.1100.  
 
Although the RO determined in a February 2008 rating decision that new and material evidence sufficient to reopen the claim for a low back disability had not been submitted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.   

By way of history, in a January 1984 Board decision, the claim for service connection for a low back disability was denied.  The Board found that although there was evidence in service that in October 1976, the Veteran complained of back pain of one month's duration due to a football injury, the lack of any subsequent complaints or treatment for a low back disability in service or on separation from service weighed against the claim.  To that extent, on separation examination, although the Veteran checked "don't know" as to whether he had recurrent back pain, such was at best equivocal as to existence of a low back condition on separation examination and thus did not demonstrate the presence of a chronic back disability.  Further, it appeared that the April 1982 diagnosis of a back strain was based upon the Veteran's reported history, rather than on examination, and such a diagnosis was not found on October 1982 VA examination.  Accordingly, the Board could not conclude that there was a present chronic back disability related to service.  

In June 2000, the Board reopened the claim based upon new and material evidence, namely a current diagnosis of a low back disability, however, the Board denied the claim for service connection on the merits.  In so doing, the Board explained that there was a lack of any competent medical evidence linking the in-service complaints of back pain and the current back disability.  In January 2001, the Court vacated and remanded the claim for adjudication based upon a change in the law with regard to adjudication of compensation claims.  The claim was reopened and remanded for further development.

In February 2006, the Board again denied entitlement to service connection for a low back disability.  In so doing, the Board explained that although there was evidence of a current low back disability, there was no medical nexus to link the current disability with the in-service back injury.  The Board relied on a June 2004 VA examiner's opinion that concluded that it was not possible to relate the current back disability to service without resort to mere speculation.  Further, there was a lack of continuity of symptoms of back problems, as the Veteran first complained of back pain to his physicians in the mid-1990's.  

The claim of entitlement to service connection for a low back disability may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this application to reopen his claim in August 2006.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision consisted of the Veteran's service medical records, VA and private treatment records, a VA examination, and the Veteran's own statements, as described above.  

In support of his application to reopen the claim, the Veteran submitted additional personal statements and testified before the Board wherein he alleged that he is entitled to service connection for his low back disability because he originally injured his low back when lifting a desk while in service and experienced back pain ever since that date.  Additionally, the Veteran has submitted numerous medical releases to obtain records from private treatment physicians, and those records have been requested and obtained.  More current VA treatment records have also been obtained.  The private and VA records, while demonstrating ongoing treatment for a low back disability and a worsening of the low back disability, do not demonstrate that the low back disability was related to the lumbar injury in service.  Accordingly, the new evidence showing only that the Veteran received ongoing treatment for a low back disability does not relate to any unestablished facts necessary to substantiate the claim because they do not demonstrate that the current low back disability was related to the low back injury in service or that the abnormal spinal curvature found on VA examination shortly after service was in any way related to his service or to his current low back disability, another of the Veteran's contentions.

The Board finds that new and material evidence sufficient to reopen the claim has not been received.  In that regard, the Veteran's statements are new but not material.  Lay assertions of medical causation cannot suffice as new and material evidence to reopen a claim.  See Moray v. Brown, 5 Vet. App. 211 (1993).  Additionally, the Veteran's statements are mainly cumulative of those considered at the time of the last final decision on this issue. 

Finally, in a recent case, the Board notes that the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claim to reopen.  Here, as noted in detail above, the new evidence of record was not found to be material as it did not relate to an unestablished fact necessary to substantiate the claim.  Evidence previously of record failed to relate the Veteran's low back disorder to his active service.  The newly submitted evidence of record, while showing treatment for current treatment for a low back disorder, still fails to show that the Veteran suffered from a low back disorder in service or that his low back disorder is otherwise related to his active service.  When considering newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claim.  There were two unproven elements, that of evidence of a chronic back disability in service or a medical nexus between the current disability and service, and neither of those elements were proved. 

Additionally, the concurring opinion in the Shade decision specifically pointed out that if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met and the claim should not been reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  In this case, the Board notes that evidence supporting the Veteran's claim is insufficient to trigger the duty to assist under VCAA. 

Therefore, although the Veteran has submitted new evidence that was not before the Board in February 2006, the new evidence is not material to the claim and does not warrant reopening of the previously denied claim.  In light of the evidence, it is the determination of the Board that new and material evidence has not been submitted.  The new evidence does not show that the Veteran's low back disability was related to his service or to any incident therein, or that the Veteran had a chronic low back disability in service, on separation, or in the year following service.  Therefore, the new evidence is not material.  Thus, the claim for service connection for a low back disability is not reopened and the benefits sought on appeal remain denied. 

Vision Disability and Gastrointestinal Disability

The RO denied the Veteran's claim of entitlement to service connection for a vision disability in June 1982.  The Board subsequently denied the Veteran's appeal on that issue in February 2006.   With regard to the Veteran's claim of entitlement to service connection for a gastrointestinal disability, the Board denied that claim in February 2006.  The Veteran did not appeal the June 1982 decision with respect to the vision claim, and in fact withdrew the appeal at that time, and did not appeal the February 2006 Board decision with respect to the vision and gastrointestinal claims, and thus the decisions are final.  38 U.S.C.A. §§ 7103 (West 2002); 38 C.F.R. § 20.204, 20.1100.  
 
Although the RO determined in a February 2008 rating decision that new and material evidence sufficient to reopen the claim for a vision disability and for a gastrointestinal disability had not been submitted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.   

With regard to the Veteran's claim to reopen a claim for service connection for a vision disability, and to address the Veteran's representative's arguments at the August 2010 hearing concerning the finality of a 1982 rating decision, in January 1982, the Veteran filed a claim for service connection for "vision problems."  In May 1982, following VA examination, the RO denied the claim.  The RO determined that because the Veteran's visual acuity was determined to be essentially normal on VA examination, a disability did not exist for which service connection was warranted.  In June 1982, a rating officer decided to mark as void the May 1982 decision based upon the readjudication of a separate issue, that of entitlement to separate ratings for forearm scars.  In so doing, it is clear the rater's intent was for the June 1982 decision to take the place of the May 1982 decision, and in so doing, the decision listed the RO's continuing denial of service connection for a vision disability.  In July 1982, the Veteran filed a notice of disagreement to the June 1982 rating decision.  However, at his August 1982 hearing before the Compensation and Pension Board, the Veteran, through his representative, requested to withdraw the claim.  Such withdrawal was noted in the November 1982 supplemental statement of the case.  Accordingly, that issue was not adjudicated in the January 1983 Board decision, as it had been considered to be withdrawn.  Thus, the June 1982 rating decision became final when the Veteran withdrew his appeal.

A June 2004 rating decision declined to reopen the previously denied claim and in February 2006, the Board also declined to reopen the previously denied claim.  The Board reasoned that the Veteran's contentions that his current refractive error began in service had been previously considered at the time of the prior final decision, and thus was not new or material evidence.  The Board determined that the Veteran's statements that his visual acuity was impacted by a blow to the head in service was not competent medical evidence to reopen the claim.  Further, there was no evidence of an eye disability other than refractive error, which was not a disability for which VA awarded compensation.  Thus, the claim was denied.  

With regard to the Veteran's claim to reopen his claim for service connection for a gastrointestinal disability, in June 2004, the RO denied service connection for the claim and in February 2006, the Board upheld that decision.  In reviewing the service medical records, the Board noted that there was evidence of slight epigastric tenderness in January 1977 assessed as dyspepsia versus functional, and treatment for acute appendicitis in 1980.  However, a September 1981 separation examination was negative for any stomach or intestinal problem.  The Board reasoned that although there was evidence of current diagnoses, including GERD, duodenitis, and divertiuclar disease, the evidence did not demonstrate that those conditions were related to those for which he was treated in service.  Further, there was no indication that the Veteran suffered from a chronic digestive disorder in service.  Additionally, there was a lengthy period of time following service with no evidence of treatment or evidence of digestive symptoms, as the first indication in the treatment records of digestive complaint was nearly two decades later.  Accordingly, the claim was denied. 

The claims of entitlement to service connection for a vision disability and for a gastrointestinal disability may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this application to reopen his claims in August 2006.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision consisted of the Veteran's service medical records, VA and private treatment records, and the Veteran's own statements, as described above.  

With regard to the Veteran's claim to reopen his claim for service connection for a vision disorder, in July 2010, the Veteran, through his representative, submitted a statement quoting an article from the American Optometric Association that trauma to the head could cause symptoms of reduced visual acuity.  The quotation from a medical article further supports the Veteran's contentions that his vision was affected by two head injuries he sustained in service.  Previously, the Veteran had not submitted any medical literature or opinion in support of his claim.  Thus, the Board finds that the new evidence is new in that it was not previously of record, as previously of record, the Veteran had provided only his statements in support of his claim.  The Board finds the evidence to be material because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence suggests that the Veteran's decreased visual acuity, shown in service, might have been related to head trauma sustained in service.  Therefore, the Board finds that the new evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection for a vision disability.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a vision disability is reopened. 

With regard to the Veteran's claim to reopen his claim for service connection for a gastrointestinal disorder, in August 2007, the Veteran submitted a statement from a fellow soldier who recalled that while in service, the Veteran often complained of problems with his digestive tract.  First, the Board finds the statement to be new because it was not previously of record.  Next, the Board finds the statement to be material in light of the fact that the claim was previously denied, in part, because other than the one notation in the service treatment records that the Veteran was treated for slight epigastric tenderness, there was no other evidence that he had suffered from a chronic digestive disorder in service and there was a lack of any evidence of continuity of symptoms for many years following service.  To that extent, the lay statement tends to support the Veteran's claim that he did in fact suffer from digestive symptoms more than the one isolated instance in service and that the digestive symptoms were recurring.  Therefore, the Board finds that the new evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection for a gastrointestinal disability.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a gastrointestinal disability is reopened. 

Increased Rating Claims

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Residuals of Bilateral Gynecomastia Surgery

The Veteran's residual of gynecomastia surgery have been rated 10 percent under Diagnostic Code 7804.  The regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  Those revised provisions are applicable only to claims received on or after October 23, 2008.  However, although the current claim was received prior to that date, the record reflects that the Veteran has requested consideration under the new regulations, and thus the revisions apply in this case.  73 Fed. Reg. 54708  (Sept. 23. 2008).  Specifically, at his January 2009 hearing before a decision review officer, the Veteran agreed that he would like to undergo a new examination due to the change in rating criteria.

The Board finds that, in addition to Diagnostic Code 7804, under the old criteria, Diagnostic Codes 7801, 7802, 7803, and 7805, are also applicable to the Veteran's claim, and under the new criteria, Diagnostic Codes 7801, 7802, and 7805, are applicable to the Veteran's claim, because those criteria contemplate scars other than of the head, face, or neck.  

Under the criteria in effect prior to October 23, 2008, Diagnostic Code 7801 provides for a 10 percent rating for scars other than on the head, face, or neck, that are deep or that cause limitation of motion and cover an area that exceeded six squares inches.  A 20 percent rating is warranted for scars other than on the head, face, or neck, that are deep or that cause limitation of motion and cover an area that exceeded twelve square inches.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008). 

Under the criteria in effect since October 23, 2008, Diagnostic Code 7801 provides for a 10 percent rating for scars other than on the head, face, or neck, that are deep and nonlinear and cover an area that exceeded six squares inches.  A 20 percent rating is warranted for scars other than on the head, face, or neck, that are deep or that cause limitation of motion and cover an area that exceeded twelve square inches.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).

Under the criteria in effect prior to October 23, 2008, Diagnostic Code 7802 provides for a 10 percent rating for a scar other than on the head, face, or neck, that is superficial and that do not cause limitation of motion and measures an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008). 

Under the criteria in effect since October 23, 2008, Diagnostic Code 7802 provides for a 10 percent rating for a scar other than on the head, face, or neck, that is superficial and nonlinear and measures an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2010). 

Under the criteria in effect prior to October 23, 2008, Diagnostic Code 7803 provides for a maximum 10 percent rating when there are superficial, unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008). 

Under the criteria in effect prior to October 23, 2008, Diagnostic Code 7804 provides for a 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

Under the criteria in effect since October 23, 2008, Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable and painful.  A 20 percent evaluation is warranted for three or four scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2010). 

Under the criteria in effect prior to October 23, 2008, Diagnostic Code 7805 provides for scars, other, to be rated based upon limitation of motion of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Under the criteria in effect since October 23, 2008, Diagnostic Code 7805 provides for other scars to be evaluated by any disabling effects not considered in a rating provided under codes 7800-04.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).

The Board also finds that Diagnostic Codes 7626, 7627, 7628 are applicable, which apply to surgery of the breast, malignant neoplasms of gynecological system or breast, and benign neoplasms of the gynecological system or breast, respectively.  Under Diagnostic Code 7626, ratings are assignable following a radical mastectomy or modified radical mastectomy.  However, because that is not the surgery the Veteran underwent while in service, he is not eligible for a higher rating under that code.  Under Diagnostic Code 7627, a single disability rating of 100 percent is warranted for malignant neoplasms of the breast.  This 100 percent disability rating shall continue beyond the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedures with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (2010).  If there has been no local reoccurrence, the resulting disability rating shall be based on residuals.  However, as the Veteran has not been shown to have a malignant neoplasm related to his gynecomastia, he is not eligible for a higher rating under that code.  Under Diagnostic Code 7628, gynecomastia is either rated as an impairment of the urinary system, the gynecological system, or is rated as a skin disorder.  In this case, there does not appear to be an impairment of the urinary system or gynecological system related to the service-connected condition, and thus, the Board will proceed with evaluating the claim under the rating criteria pertaining to skin conditions, notably, scarring.

Turning to the pertinent treatment records, on December 2006 VA examination, the Veteran reported experiencing an increased sensitivity at the area of the scars.  The scars were aggravated when clothing rubbed against them.  He denied any secretions.  He was not being followed for these symptoms and was not taking any medication for the symptoms.  He stated that he could perform his chores at home and the condition did not affect his employment.  Physical examination revealed a two inch scar located above each nipple.  The scars were well-healed, hyperpigmented, smooth, flat, and stable.  The texture was normal with that of the surrounding area.  The scars did not present any limitation of motion.  There was no evidence of recurrent or residual gynecomastia.  
 
On September 2009 VA examination, the Veteran reported an increased sensitivity related to the scars, with itching and irritation.  He was not being treated for those symptoms and was not taking any medication related to his scars.  Physical examination revealed 5 x .02 centimeter scars located above each nipple.  The scars were superficial, well-healed, had normal pigmentation, were smooth and flat, and were stable.  The texture of the scars was normal with that of the surrounding skin.  There was no limitation of motion or adherence to underlying tissue.  There was no inflammation, edema, or keloid formation.  There was no pain expressed by the Veteran on examination of the scars.  

VA treatment records dated throughout the pendency of the appeal do not reflect complaints or treatment related to the gynecomastia scars.

At his August 2010 hearing, the Veteran contended that because he has two scars related to the gynecomastia surgery, he should have to separate ratings for the residual disabilities.  

In this case, the Board finds that a rating in excess of 10 percent is not warranted.  The evidence does not show that the gynecomastia scars are deep, nonlinear, or cause limitation of motion, and or that they cover an area of 144 square inches or greater.  Thus, DC 7801 and DC 7802 under both the old and new criteria do not provide for a higher rating.  DC 7803 under the old criteria does not provide for a higher rating, as the scars are not shown to be unstable.  DC 7804, under both the old and new criteria, does not provide for a higher rating because the Veteran is already in receipt of a 10 percent rating under this code and there is no higher rating available under this code.  With regard to DC 7804 under the new criteria, there would have to be more than two scars to warrant a higher rating, and such is not the case in this instance.  Finally, DC 7805 does not provide for a higher rating under both the old and new criteria because there is no evidence of limitation of function due to the surgery and there is no other disabling effect that has not already been evaluated by the Board.  Thus, a higher rating for the bilateral gynecomastia scars is not warranted.  With regard to the Veteran's contentions that he is entitled to two separate 10 percent ratings for the scars, the Board finds that such relief is not warranted because the scars are not widely separated on the body or on separate limbs, as they are both on the chest.  38 C.F.R. § 4.118, DC 7801, 7802, Note (1).  Further, the medical evidence of record does not currently show that a compensable rating is warranted for the scars, as although the Veteran is in receipt of a 10 percent rating for the scars due to pain, current objective medical evidence does not show that they are in fact painful.  The Veteran has stated that they become irritated with clothing, but not that they are painful on their own.  Thus, two separate 10 percent ratings is not appropriate in this instance.

To that extent, the Veteran also contends that his gynecomastia scars result in irritation of the skin, including rashes and bumps.  Under Diagnostic Code 7806, for both the old and new criteria, a 10 percent rating will be assigned where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2008 & 2010).  However, upon review of the treatment records and two VA examinations within the appeal period, there is no indication that the Veteran has been diagnosed with dermatitis or eczema of the breast area, or that such described irritations affect more than five percent of the affected area or body, or requires any sort of medication for control.  Thus, relief is not warranted under that diagnostic code.  

Residuals of Appendectomy

The Veteran is currently in receipt of a 10 percent rating under Diagnostic Codes 7339-7804, for the residuals of an appendectomy.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27  (2010).  Diagnostic Code 7339 pertains to postoperative ventral hernia.  Diagnostic Code 7804 pertains to the residual scar.  The Board finds, however, that because the Veteran is not service-connected for a hernia or for surgery related to a hernia, and there is no other more appropriate diagnostic code to rate the residuals of his appendectomy, the Board will rate the claim under the schedule for rating skin conditions only, as set forth above.  Significantly, there is no indication in the treatment records or on VA examination that the appendectomy surgery resulted in complications affecting the abdominal wall or caused the Veteran to suffer from a hernia.  Although the Veteran stated at his hearing before the Board that he was issued a truss for his abdomen by the VA, such is not indicated in the VA records and there is no indication that the truss was prescribed for residuals of the appendectomy surgery.  Thus, the Board finds that the rating schedule pertaining to hernias is not the appropriate schedule for rating this particular disability.  

In that regard, on December 2006 VA examination, the Veteran denied any current problems associated with the appendectomy except for continued itching of the surgical site.  He stated that on occasions, he would experience a pulling sensation of the right lower abdomen when twisting and turning.  He denied any nausea, vomiting, or change of bowel habits.  He denied any current treatment or medication for the condition.  Physical examination revealed the presence of a well-healed, 4 inch scar on the right lower quadrant of the abdomen.  The scar was hyperpigmented, smooth, flat, and stable.  There was no adherence to the underlying tissue.  The texture was normal with that of the surrounding skin.  There was no inflammation, edema, or keloid formation.  The scar did not represent limitation of movement of the abdominal wall.  The Veteran did not report pain on evaluation of the scar itself.  

On September 2009 VA examination, the Veteran reported having continued itching of the surgical site.  He was still experiencing a pulling sensation at the right lower abdomen on twisting and turning.  Physical examination revealed the presence of a 10 x .2 centimeter scar located at the right lower quadrant of the abdomen.  The scar was superficial, well-healed, had normal pigmentation, was smooth and flat, and was stable.  The texture of the scar was normal with that of the surrounding skin.  There was no limitation of motion or adherence to underlying tissue.  There was no inflammation, edema, or keloid formation.  There was no pain expressed by the Veteran on examination of the scar.  

VA treatment records dated throughout the pendency of the appeal do not reflect complaints or treatment related to the appendectomy scar.

At his August 2010 hearing before the Board, the Veteran stated that he had residual pain at the incision area and under the skin.  There were outbreaks of little bumps that would occur at the incision site.  

In this case, the Board finds that a rating in excess of 10 percent is not warranted.  There is no evidence that the appendectomy scar is deep, nonlinear, or causes limitation of motion.  The scar does not cover an area of 144 square inches or greater.  Thus, DC 7801 and DC 7802 under both the old and new criteria do not provide for a higher rating.  DC 7803 under the old criteria does not provide for a higher rating, as the scar is not unstable.  DC 7804, under both the old and new criteria, does not provide for a higher rating because the evidence does not show that the scar is unstable or that it is painful.  The Veteran has stated that the scar becomes irritated, but has not stated that it is painful.  Further, he is already in receipt of a 10 percent rating under this criteria and that is the highest rating possible under that code.  With regard to DC 7804 under the new criteria, there would have to be more than two scars affected, and such is not the case in this instance.  DC 7805 does not provide for a higher rating under both the old and new criteria because there is no limitation of function due to the surgery and there is no other disabling effect that has not already been evaluated by the Board.  Although the Veteran feels a pulling sensation at times when he twists and turns, he has not stated that the sensation stops him from being able to twist or turn and there was no evidence on examination that the sensation caused impairment of function.  Finally, DC 7806 does not provide for a higher rating because although the Veteran has stated that he experiences rashes and irritation due to the scar, there is no medical evidence that a rash or irritation has been diagnosed, requires medication for control, or covers more than five percent of the affected area or body.  Thus, a higher rating for the residuals of an appendectomy is not warranted.  

Residuals of Fracture of Left Radius and Left Ulna

The Veteran's residuals of a fracture to the left ulna with scar on the radial aspect of the left forearm is currently rated as 10 percent disabling under Diagnostic Codes 5211-7804.  The Veteran's residuals of a fracture to the left radius with scar on the radial aspect of the left forearm is currently rated as 10 percent disabling under Diagnostic Codes 5212-7804.  Diagnostic Code 5211 pertains to impairment of the ulna.  Diagnostic Code 5212 pertains to impairment of the radius.  As stated previously, Diagnostic Code 7804 pertains to the residual scar.   The Board finds that Diagnostic Codes 5206 and 5207, as well as Diagnostic Code 5215, are also applicable to the claims because those codes contemplate limitation of flexion and extension of the elbow, forearm, and wrist.  The Board also finds that Diagnostic Codes described above that pertain to skin disabilities, including Diagnostic Codes 7801, 7802, 7803, and 7805, pertains to the claims.  The Board will also analyze whether the Veteran's symptoms result in compensable muscular residuals.  38 C.F.R. § 4.73, Diagnostic Codes 5307, 5308, 5309.

The regulatory criteria set forth in 38 C.F.R. § 4.71a, DCs 5205 through 5213 provide different ratings for the minor arm and the major arm.  The Veteran has indicated (on VA examination) that he is right-handed; therefore, in evaluating the Veteran's entitlement to a higher initial rating for the left elbow, the Board will apply the ratings and criteria for the minor arm under the relevant diagnostic codes.  38 C.F.R. § 4.69 (2010). 

Normal extension and flexion of the elbow is from 0 to 145 degrees.  38 C.F.R. § 4.71 , Plate I (2010).  Limitation of flexion of the forearm is rated 0 percent when limited to 110 degrees; 10 percent when limited to 100 degrees; 20 percent when limited to 90 degrees (major or minor) or 70 degrees (minor); 30 percent when limited to 70 degrees (major) or 55 degrees (minor); 40 percent when limited to 55 degrees (major) or 45 degrees (minor); and 50 percent when limited to 45 degrees (minor).  38 C.F.R. § 4.71, DC 5206 (2010). 

Limitation of extension of the forearm is rated 10 percent when limited to 45 degrees or 60 degrees; 20 percent when limited to 75 degrees (major or minor) and 90 degrees (major), 30 percent when limited to 90 degrees (major) or 100 degrees (minor); 40 percent when limited to 100 degrees (major) or 110 degrees (minor); or 50 percent when limited to 110 degrees (major).  38 C.F.R. § 4.71, DC 5207 (2010). 

Limitation of motion of the wrist warrants a 10 percent rating when palmar flexion is limited in line with forearm or when dorsiflexion is limited to less than 15 degrees.  38 C.F.R. § 4.71, DC 5215 (2010). 

On December 2006 VA examination, the Veteran reported having continuous pain in the left wrist and forearm.  He was not being followed for the disability and was taking no medications for the disability.  He rated the pain as a 5 on a scale of 0 to 10.  He would take Aleve for the pain.  The pain was aggravated by the weather or by overuse.  He denied any acute flare-ups.  He stated that he could not lift heavy objects and did not have a good grasp with his left hand.  He reported dropping items on occasion.  He reported avoiding strenuous activities around the house because of discomfort in the left wrist.  He used no assistive device.  He denied any impact from the injury on his employment.  Physical examination revealed two well-healed scars on the distal left forearm.  The scar located at the dorsum aspect of the forearm measured 7 inches.  The scar located that the ventral aspect measured 4 inches.  The scars were both hyperpigmented, smooth, flat, and stable.  There was no adherence underlying tissue.  There was no dimpling.  The Veteran denied any pain related to the scars but stated that the area was tender to palpation.  The texture of the scars was normal.  There was mild muscle loss at the left forearm.  There was mild pain on motion of the wrist.  Extension and flexion of the left elbow was from 0 to 112 degrees.  Flexion of the wrist was 0 to 45 degrees.  Extension of the wrist was 0 to 60 degrees.  Radial deviation was 0 to 20 degrees and ulnar deviation was from 0 to 30 degrees.  There was pain at all extreme ranges of motion.  Repetitive movements did not change the reported symptoms and findings.  There was no malunion apparent on X-ray examination.  X-ray examination further did not reveal the presence of arthritis.  The examiner stated that additional limitation of range of motion could result in further functional limitations, but that it was not possible to estimate those further limitations on examination.  

At his January 2009 hearing before a decision review officer, the Veteran stated that he experienced a loss of power in his left upper extremity.  

On September 2009 VA examination, the Veteran reported having continuous pain in the left wrist and forearm.  The pain was intermittent in nature and occurred more frequently with the passage of time.  He reported increased pain in the forearm with activities such as gripping, opening bottles, or lifting or carrying objects.  He reported having flare-ups of pain every couple of months precipitated by too much use and relieved by taking medication and stopping the painful activity.  The flare-ups usually lasted from one to two days.  He stated that he was able to work in his job as a letter carrier but had trouble lifting items such as packages, mail sacks, or trays.  There was itching and irritation of the scars, along with boils that would develop on the scar line on a monthly basis.  He denied any treatment for the boils.  Physical examination revealed an 18 x .2 centimeter scar at the dorsum of the forearm and a 10 x .2 centimeter scar at the ventral aspect of the forearm.  The scars were superficial, well-healed, had normal pigmentation, were smooth and flat, and were stable.  There was no adherence to underlying skin or limitation of motion.  Range of motion of the left elbow was 0 to 140 degrees on extension and flexion.  Supination was from 0 to 60 degrees and pronation was from 0 to 90 degrees.  There was no objective limitation of motion on repetitive testing, though the Veteran reported "tension" in the left wrist on repetition.  Range of motion of the wrist showed dorsiflexion from 0 to 60 degrees and palmar flexion from 0 to 60 degrees.  Ulnar deviation was from 0 to 40 degrees and radial deviation was from 0 to 25 degrees.  There was no swelling or deformity.  There was no additional limitation of motion after repetitive movements.  There was minimal tenderness over the wrist and forearm region.  X-ray examination showed post-operative changes only.  The diagnosis was residuals of remote fracture of the left radius and ulna, status post open reduction and internal fixation.  There was no swelling or deformity.

In this case, the Board finds that ratings in excess of the current 10 percent ratings for the residuals of a fracture to the ulna and to the radius are not warranted.  With regard to limitation of motion of the elbow and forearm, the treatment records and VA examinations do not show that the Veteran is limited in flexion to 100 degrees or limited in extension to 45 degrees.  Rather, extension has been normal, to 0 degrees, throughout the pendency of the appeal, and flexion has been limited to at most 112 degrees.  Supination and pronation of the left elbow has not been limited to 30 degrees or less, nor is there evidence of motion lost beyond the last quarter of the arc.  Further, there is no evidence of ankylosis of the elbow nor is there evidence of nonunion or malunion of the radius or ulna, or flail joint.  With regard to limitation of motion of the wrist, the Veteran is already in receipt of 10 percent ratings for his disabilities, and thus a higher rating is not warranted under DC 5215.  Further, there is no evidence of dorsiflexion of the wrist to less than 15 degrees or palmar flexion of the wrist limited in line with the forearm.  Further, because there is no diagnosis of arthritis, analysis under Diagnostic Codes 5003 or 5010 is not warranted.  

With regard to whether a higher rating is warranted for the residual scars, the Board finds that such is not the case.  For, there is no evidence that the scars are deep, nonlinear, or cause compensable limitation of motion.  They also do not cover an area of 144 square inches or greater.  Thus, DC 7801 and DC 7802 under both the old and new criteria do not provide for a higher rating.  DC 7803 under the old criteria does not provide for a higher rating, as the scars are not unstable.  DC 7804, under both the old and new criteria, does not provide for a higher rating because the Veteran is already in receipt of a 10 percent rating for the painful symptoms related to the scars.  With regard to DC 7804 under the new criteria, there would have to be more than two scars affected, and such is not the case in this instance.  Finally, DC 7805 does not provide for a higher rating under both the old and new criteria because there is no compensable limitation of function due to the surgery and there is no other disabling effect that has not already been evaluated by the Board.  

Further, the Board notes that the Veteran's residuals of remote fracture to the left radius and ulna result in slight muscular loss, as shown on December 2006 VA examination.  However, the Board finds that a separate compensable rating under the schedule for muscular disabilities is not warranted in this case because slight, or mild, muscular loss does not warrant a compensable rating under that code.  38 C.F.R. § 4.73, DC 5307, 5308, 5309 (2010).  

In considering the effect of additional range of motion lost due to pain, fatigue, weakness, or lack of endurance following repetitive use, the Veteran has been shown to have no change in range of motion of his left elbow or wrist with repetitive movement, nor increased pain, fatigue, weakness, or lack of endurance following repetitive use that would result in a higher 20 percent rating based upon limitation of motion of the elbow or wrist.  While there is evidence of increased pain and tension on repetitive testing, and evidence of reported flare-ups on activity, there is no evidence that such symptoms or flare-ups demonstrate a disability picture necessary to warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45; De Luca  v. Brown, 8 Vet. App. 202 (1995).
Earlier Effective Date for Residuals of Appendectomy

The Veteran contends that he is entitled to an effective date earlier than November 17, 1998, for the assignment of a 10 percent rating for the residuals of an appendectomy.  

The effective date of a grant of an increased rating is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within a year from that date.  Otherwise, the effective date is the later of the date of increase in disability or the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010); Harper v. Brown, 10 Vet. App. 125 (1997). 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010); Norris  v. West, 12 Vet. App. 413 (1999). 

The provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim, provided also that the claim is received within one year after the increase.  In such cases, the Board must determine under the evidence of record the earliest date that the increased rating was ascertainable.  Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998). 
Significantly in this case, the Veteran did not appeal the February 2006 Board decision that denied an increased rating for the residuals of an appendectomy prior to November 17, 1998.  He has not alleged that the February 2006 decision was clearly and unmistakably erroneous (CUE).  Johnston v. Nicholson, 421 F.3d 1285 (Fed. Cir. 2005); Canady v. Nicholson, 20 Vet. App. 393 (2006).  Thus, a claim for CUE has not been raised and the February 2006 decision is final.

By way of history, in January 1982, the Veteran filed a claim for service connection for residuals of an appendectomy, claimed as "appendicitis."  In a February 1982 rating decision, the RO granted service connection for the residual scar, assigning a 0 percent rating under Diagnostic Code 7399-7339, effective July 8, 1981, the day after the Veteran separated from service.  In a June 1982 rating decision, the RO essentially confirmed and continued that assigned rating.  In July 1982, the Veteran stated his disagreement with the June 1982 rating, contending that he experienced periodic pain due to the scars.  In January 1982, based upon a VA examination, it was stated that the issues in the July 20, 1982, statement of the case were confirmed.  However, the issues in the July 20, 1982, statement of the case did not include the issues of entitlement to an increased rating for an appendectomy scar.  In his July 1982 formal appeal to the Board, the Veteran did not state that he wished to continue his appeal of the 0 percent rating for his appendectomy scar, that issue was not raised as one on appeal in the February 1983 Form 1-646, nor was it certified to the Board.  Accordingly, that issue was not adjudicated in the January 1984 Board decision.  In actuality, a statement of the case on that issue was not issued until April 2005, and thus was pending from the time of the July 1982 notice of disagreement and the issuance of the April 2005 statement of the case, as further explained in the February 2006 Board decision.  In April 2005, the Veteran perfected his appeal of the issue and it was thus appropriately before the Board in February 2006.  The  February 2006 Board decision thus adjudicated the issue as one that was stemming from an initial rating.  In so doing, the Board reviewed the pertinent medical evidence for the period prior to November 17, 1998, in order to determine whether the Veteran was entitled to a staged rating for the residuals of an appendectomy for that period of time.  See Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board is in agreement with the Board's finding in February 2006 that indeed, the Veteran was not entitled to an increased 10 percent rating prior to November 17, 1998.  In other words, the Board finds that it was not factually ascertainable that the Veteran experienced an increase in his disability prior to November 17, 1998 dating to when he filed the initial claim.  

In that regard, prior to August 30, 2002, 38 C.F.R. § 4.118 provided a 10 percent evaluation for superficial scars which are poorly nourished with repeated ulceration, or tender and painful on objective demonstration.  Other scars are rated on limitation on function of part affected.  38 C.F.R. § 4.118, 7803-7805 (2002).  

Although the Veteran seeks an effective date for the 10 percent or higher evaluation that coincides with his original claim in the early 1980s, the Board is unable to support a date earlier than the RO assigned in this case.  For example, the record showed that on the military separation examination in September 1981 the appendectomy scar was described as well-healed and not symptomatic.  On the initial VA examination early in 1982 there was no complaint and the examiner reported a normal evaluation for a 3-inch transverse appendectomy scar of the right lower quadrant of the abdomen.  It was noted the cosmetic scar altered the appearance of the lower abdomen and was cosmetically visible.  The VA examiner in October 1982 noted the Veteran's complaint of occasional sharp pain but described the scar as atrophic, soft and not bound down.  The examiner stated there was some palpable defect but that the scar was apparently not tender.  The next reference to the scar was late in 1988 when the Veteran complained of pain "every so often" and soreness from lost tissue.  A VA examiner in November 1988 described the abdomen as soft and not tender and made the express finding of no tenderness or elicitation of pain on palpation. 

The clinical records obtained in connection with the claim did not show any indicators of a symptomatic scar prior to a July 2003 VA examination.  The record does not show evidence of superficial scars that were objectively tender and painful or malnourished or repeatedly ulcerated.  Alternatively, prior to August 30, 2002, a rating would be assigned for limitation of function of the affected part, but here there was no objective finding of functional impairment.  At a minimum, the record did not show evidence of symptomatic or disabling scar residuals.  Thus, based on this evidence, the record does not support a date earlier than November 17, 1998, for the 10 percent evaluation, since there is no plausible basis to find that the appendectomy scar was symptomatic under the applicable rating scheme.  Nor did the record contain evidence of any other manifestations linked to the appendectomy so as to serve as an alternative basis for a higher initial evaluation.  The RO assigned November 17, 1998, because that was the date it perceived as the date of receipt of claim for an increased rating.  The date that it was factually ascertainable that an increase occurred, however, was the date of the July 2003 VA examination and clearly the objective findings referable to the appendectomy on several evaluations beginning with the initial VA examination in 1982 offer no support for an earlier effective date for the assignment of a 10 percent evaluation.  Thus, assuming that the effective date of November 17, 1998, was incorrect under the regulations, any possible error favored the veteran.  See Williams v. Gober, 10 Vet.App. 447, 452 (1997).  

III.  Other Considerations

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected residuals of bilateral gynecomastia surgery, residuals of an appendectomy, and residuals of a fracture to the left radius and ulna; however, the Board finds that his symptomatology has been stable for these disabilities throughout the appeal period.  Therefore, assigning staged ratings for such disabilities are not warranted. 

The Board has also considered whether an extra-schedular disability ratings are warranted.  An extra-schedular disability rating is assigned if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected residuals of bilateral gynecomastia surgery, residuals of an appendectomy, and residuals of a fracture to the left radius and ulna with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology for all four conditions are fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms of his residuals of bilateral gynecomastia surgery, residuals of an appendectomy, and residuals of a fracture to the left radius and ulna that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability levels and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's residuals of bilateral gynecomastia surgery, residuals of an appendectomy, and residuals of a fracture to the left radius and ulna may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board also observes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Veteran is currently employed, and the Veteran's disabilities have not been found to preclude his ability to maintain such employment.  Therefore, the Board determines that a claim for TDIU has not been raised by the Veteran or the evidence of record. 

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an increased ratings in excess of 10 percent for his residuals of bilateral gynecomastia surgery, residuals of an appendectomy, and residuals of a fracture to the left radius and ulna.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Service connection for diabetes mellitus is dismissed.

New and material evidence sufficient to reopen a claim of entitlement to service connection for a low back disability has not been received, and the appeal is denied. 

New and material evidence sufficient to reopen a claim of entitlement to service connection for a visual disability has been received.  To that extent only, the appeal is allowed.

New and material evidence sufficient to reopen a claim of entitlement to service connection for a gastrointestinal disability has been received.  To that extent only, the appeal is allowed.

A rating in excess of 10 percent for the residuals of gynecomastia surgery, to include residual scars, is denied.

A rating in excess of 10 percent for the residuals of an appendectomy, to include residual scar, is denied.

A rating in excess of 10 percent for the residuals of a fracture of the left radius, to include a scar of the radial aspect of the left forearm, is denied.

A rating in excess of 10 percent for the residuals of a fracture of the left ulna, to include a scar of the radial aspect of the left forearm, is denied.

An effective date earlier than November 17, 1998, for the residuals of an appendectomy, is denied.


REMAND

Additional development is necessary prior to further adjudication of the claims for service connection for a vision disability, a gastrointestinal disability, residuals of prostate cancer, and for erectile dysfunction.

With regard to the Veteran's claim for service connection for a vision disability, the Veteran contends that while in service, he suffered two traumatic head injuries, one in 1979 when he was tackled during a football game and injured his left arm, and in September 1981, when he fell and hit his head against a refrigerator.  He contends that shortly after these incidents, his vision worsened in degree, necessitating the use of glasses.  Service treatment records reflect that on September 1974 entrance examination, his vision was found to be 20/20, bilaterally.  In October 1979, the Veteran injured his left forearm while playing football.  He had fallen with an outstretched hand and several other players had fallen across his body.  He was found to have fractured both bones in his forearm and underwent surgery.   Physical examination of the head, nose, and throat was normal.  Mental status was alert and oriented with intact cranial nerves II through XII.  A December 1979 eye examination showed uncorrected visual acuity of 20/40 -2, bilaterally.  In June 1981, the Veteran was noted to have fallen against a refrigerator.  He had struck the left side of his head.  His head had started to hurt and the pain had moved to the right side of the neck.  Physical examination showed no swelling at the left side of the head.  Cranial nerves were intact.  He denied feeling dizzy, vomiting, or experiencing a loss of function.  He had 80 percent range of motion of the head.  The impression was a stiff neck post trauma.  A September 1981 eye examination showed that his uncorrected visual acuity was 20/70, bilaterally.  On September 1981 separation examination, it as noted that the Veteran had been prescribed glasses for decreased visual acuity.  

Post-service treatment records reflect that on April 1982 VA examination, the Veteran reported having had decreased vision at 20/40, bilaterally, since June 1980.  He denied any history of an eye injury.  Physical examination demonstrated uncorrected visual acuity of 20/20, minus one, bilaterally.  The impression was essentially normal eye examination with history of corrective lens for defective distant visual acuity.  On VA eye examinations in January 2000 and in March 2000, the Veteran's visual acuity was assessed at 20/25-1 and 20/30 +2, and 20/25 +2 and 20/30-1, respectively.  The diagnosis was refractive error.  An October 2002 private treatment record reflects that the Veteran was seen for blurred near vision.  The impression was allergy and he was prescribed topical steroid drops.  More recent VA treatment records reflect an ongoing diagnosis of a refractive error.  

The Board observes that, generally, a refractive error of the eye is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes.  See 38 C.F.R. § 3.303(c).  However, such condition may be service-connected if it is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  Therefore, a remand is necessary in order to determine the current nature of the Veteran's vision impairment and whether such is related to his military service, to include whether such was subject to or aggravated by a superimposed disease or injury, to include head trauma, which resulted in additional disability.

With regard to the Veteran's claim for service connection for a gastrointestinal disability, the Veteran contends he suffered from a digestive tract ailment that had been present for many years.  Service treatment records reflect that in January 1977, the Veteran reported having spontaneous chest pain, located in the epigastric region.  It was a mild, dull pain that had resolved spontaneously.  Then, the pain recurred again, three hours later.  There was slight epigstric tenderness of the abdomen on examination.  The assessment was dyspepsia verses functional.  He was prescribed Maalox.  In February 1980, the Veteran reported having diarrhea.  He had eaten chicken the day before.  The diagnosis was irritable bowel syndrome.  

Post-service treatment records reflect that in August 1997, the Veteran was diagnosed with GERD on upper gastrointestinal series that same month.  Private treatment records reflect that in November 2002, the Veteran was hospitalized for bloody stools.  He had no previous similar history.  The impression was lower GI bleeding in a patient with a history of hypertension, diabetes, and hyperlipidemia.  His final diagnoses on discharge five days later was lower gastrointestinal bleeding due to diverticula disease of the colon and rectal polyp.  More recent VA treatment records dated in June 2005 and August 2009, respectively, reflect ongoing treatment for gastroesophageal reflux disease and a worsening of the Veteran's acid reflux.  In this case, because there is evidence of treatment for epigastric complaints in service, there is evidence of a current digestive diagnosis that dates back to at least 1997, and the Veteran and a  fellow soldier have provided credible lay testimony that he experienced digestive problems in service and since service, a VA examination is necessary to determine whether his current diagnosis had its onset or was otherwise related to an incident in service.

With regard to the Veteran's claim for service connection for prostate cancer and for erectile dysfunction, including as the result of VA treatment under 38 U.S.C.A. § 1151, the Veteran contends that he developed prostate cancer due to the inhalation of jet fumes and other chemicals while stationed at the Keflavik Navy Air Station.  He contends that in service, he had high PSA levels on laboratory testing.  He alternatively contends that the VA diagnosed him with prostate cancer too early, when his PSA levels were only 6.19, and recommended that he undergo surgery too soon, resulting in an additional disability, including erectile dysfunction.  Service treatment records do not indicate that the Veteran suffered from a prostate disability or that he was tested for any prostate deficiency, nor do the records reflect complaints of erectile dysfunction or a penile abnormality.  Post-service VA treatment records reflect that in May 1999, the Veteran's testosterone levels were assessed as low.  He was having trouble with sexual intercourse.  He then received testosterone injections in November and December 1999.  In October 2000, it was noted that he suffered from impotence.  In October 2003, the Veteran was referred to the urology clinic due to a finding of an elevated PSA of 4.2 and a subsequent finding of an elevated PSA of 6.19.  He denied any previous history of prostate problems.  He had some nocturia.  He also had erectile dysfunction that was treated with Viagra.  In December 2003, the Veteran underwent a prostate biopsy that resulted in the diagnosis of prostate cancer.  On the day of the biopsy, his PSA levels had dropped to 3.77.  The biopsy revealed a minute focus of adenocarcinoma Gleason grade 3+3, involving less than 3 percent of the tissue.  The significance of the studies was discussed with the Veteran.  In January 2004, after discussing the possible options with the VA, including surgery, external beam radiation, brachy therapy, hormone therapy, and observation, the Veteran elected to begin brachy therapy at a private hospital.  Private treatment records reflect that in June 2004, the Veteran elected to undergo a radioactive interstitial implant for treatment of his prostate cancer.  He also began hormonal manipulator therapy.  In September 2004, the prostate cancer was considered to be doing well.  There were mild hot flashes and a mild overactive bladder.  There was a history of erectile dysfunction that had been present prior to the brachytherapy.  In October 2005, urine culture was negative and urine cytology was slightly atypical.  He reported that he had some erectile dysfunction that was better on medication.  He had some symptoms of an overactive bladder but such was less upon drinking less water.  He could hold his water for two or three hours, with occasional severe urges.  The assessment was history of prostate cancer, doing well with low PSA, history of hot flashes now resolved, history of erectile dysfunction with low testosterone as possibility and probable etiology verses diabetic neurogenic bladder, history of mild overactive bladder, and history of slight atypical cytology.  

In this case, it remains unclear whether the Veteran's prostate cancer is etiologically related to his service, or whether his prostate cancer and erectile dysfunction was caused by negligence on the part of the VA.  With regard to the Veteran's claim under 38 U.S.C.A. § 1151, it remains unclear whether the VA failed to exercise a reasonable degree of care in diagnosing or treating the Veteran's prostate cancer, and if so, whether that conduct caused an additional disability that was unforeseeable, including erectile dysfunction.  Thus, a VA examination and opinion is warranted as to those issues.




Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Clarify with the Veteran the names of the chemical fumes to which he was exposed while stationed at Keflavik Navy Air Station that he contends caused his prostate cancer and erectile dysfunction.  

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his vision impairment.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify all currently diagnosed disorders of the Veteran's eyes, to include vision impairment. 

The examiner should then offer an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any currently diagnosed eye disorder, to include vision impairment, is related to the Veteran's military service, to include his in-service head trauma.  Additionally, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's refractive error of the eye was subject to, or aggravated by, a superimposed disease or injury during service, to include his head trauma, that resulted in additional disability. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his vision impairment as well as the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his gastrointestinal disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify all currently diagnosed disorders of the Veteran's upper or lower digestive system, to include GERD. 

The examiner should then offer an opinion as to whether any currently diagnosed gastrointestinal disability, is related to the Veteran's military service, to include his in-service treatment for epigastric tenderness and irritable bowel syndrome.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his digestive condition as well as the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

4.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his prostate cancer and erectile dysfunction.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

Diagnose all residual disabilities due to prostate cancer.

The examiner should then offer an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the residuals of the Veteran's prostate cancer, is related to the Veteran's military service, to include due to contended high PSA levels in service and to the inhalation of jet fumes and chemicals in service.  
The rationale for any opinion offered should be provided. 

The examiner should then offer an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran's erectile dysfunction was caused or aggravated by his prostate cancer, or was otherwise related to his service.  The rationale for any opinion offered should be provided. 

The examiner should then offer an opinion as to whether to whether it is at least as likely as not (50 percent or greater probability) that the VA treatment surrounding the diagnosis of prostate cancer, and recommendations for treatment, caused any additional disability as a result of the following: 

(i)  VA failure to exercise the degree of care that would be expected of a reasonable health care provider (such as carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault), with regard to the diagnosis of prostate cancer and the recommendation for treatment for prostate cancer.

(ii)  An event not reasonably foreseeable based on what a reasonable health care provider would have foreseen (the event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided). 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for service connection for vision disability and gastrointestinal disability, and for the residuals of prostate cancer and for erectile dysfunction, including under the provisions of 38 U.S.C.A. § 1151, should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


